 Case 1:18-cv-06862-FB Document 20 Filed 08/25/20 Page 1 of 4 PageID #: 621




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 JIWANRAM BALAKRAM,
                                                    MEMORANDUM AND ORDER
                       Plaintiff,
                                                    Case No. 1: 18-cv-6862-FB
        -against-

 COMMISSIONER OF SOCIAL
 SECURITY,

                        Defendant.
 ------------------------------------------------x For the Defendant:
 Appearances:
 For the Plaintiff:                                RICHARD P. DONOGHUE, ESQ.
 CHARLES E. BINDER, ESQ.                           United States Attorney
 485 Madison Avenue, Suite 501                     Eastern District of New York
 New York, New York 10022                          271 Cadman Plaza East, 7th Floor
                                                   Brooklyn, New York 11201
BLOCK, Senior District Judge:

      Jiwanram Balakram seeks review of the Commissioner of Social Security’s

denial of his applications for disability benefits and supplemental security income.

Both parties move for judgment on the pleadings. For the following reasons,

Balakram’s motion is granted, the Commissioner’s motion is denied, and the case is

remanded for the calculation and payment of benefits.

                                               I

      Plaintiff filed applications for benefits on August 10, 2015. His applications

were denied, and he requested a hearing before an ALJ. After the hearing, the ALJ

ruled that plaintiff was not disabled. The ALJ assigned an RFC of:


                                               1
  Case 1:18-cv-06862-FB Document 20 Filed 08/25/20 Page 2 of 4 PageID #: 622




      a full range of work at all exertional levels but with the following non-
      exertional limitations: The claimant is limited to performing jobs
      involving simple, routine, repetitive type tasks requiring only
      occasional contact with supervisors, co-workers and the public.

AR 19. The Appeals Council declined review.

                                          II.

      “In reviewing a final decision of the Commissioner, a district court must

determine whether the correct legal standards were applied and whether substantial

evidence supports the decision.” Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir.

2004); see also 42 U.S.C. § 405(g). “Substantial evidence . . . means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (internal quotation marks and

alterations omitted) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

                                          III.

      Plaintiff argues that the ALJ improperly afforded no weight to the opinions of

his treating psychiatrist—Dr. Emmanuel Barclay.

      A treating physician’s opinion as to the nature and severity of an impairment

is given controlling weight unless it is “[in]consistent with other substantial evidence

in the record.” Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004). The Second

Circuit recently provided additional guidance for treating physician opinions when

dealing with mental impairments:




                                           2
  Case 1:18-cv-06862-FB Document 20 Filed 08/25/20 Page 3 of 4 PageID #: 623




      [D]octors who have not treated or examined a patient are generally
      entitled to less deference. . . . The treatment provider’s perspective
      would seem all the more important in cases involving mental health,
      which are not susceptible to clear records such as x-rays or MRIs.
      Rather, they depend almost exclusively on less discretely measurable
      factors, like what the patient says in consultations.

Flynn v. Comm'r of Soc. Sec. Admin., 729 F. App’x 119, 122 (2d Cir. 2018).

      Dr. Barclay opined that plaintiff’s depression caused marked limitations in his

ability to carry out simple work tasks—including understanding one step instructions

and interacting with the public and supervisors. Dr. Barclay further opined that

plaintiff would miss work more than three time per month as a result of his mental

impairments. A Vocational Expert at plaintiff’s hearing testified that an individual

who was absent more than one or two times per month could not maintain a job.

      However, the ALJ gave no weight to Dr. Barclay’s opinions because they

were “inconsistent with the treatment notes.” AR 23. This contravenes the Second

Circuit holding in Flynn—that mental illnesses “are not susceptible to clear records.”

729 F. App’x at 122.

      Regardless, Dr. Barclay’s opinions are supported by substantial evidence.

Plaintiff’s internist Dr. Roman opined that plaintiff’s primary impairment was his

depression. And, treatment notes from both Dr. Roman and Dr. Barclay demonstrate

that plaintiff consistently appeared depressed and anxious. These treatment notes

document how plaintiff’s depression caused him difficulty concentrating and

maintaining adequate energy.

                                          3
 Case 1:18-cv-06862-FB Document 20 Filed 08/25/20 Page 4 of 4 PageID #: 624




      Because the record supports Dr. Barclay’s opinion that plaintiff’s mental

impairments render him unable to maintain employment, it would serve “no

purpose” to remand for further proceedings. Parker v. Harris, 626 F.2d 225, 235 (2d

Cir. 1980) (remand for benefits calculation is warranted when “the record provides

persuasive proof of disability and a remand for further evidentiary proceedings

would serve no purpose”).

                                        III

      For the foregoing reasons, Balakram’s motion is GRANTED and

Commissioner’s motion is DENIED.         The matter is remanded solely for the

calculation and payment of benefits.

SO ORDERED.
                                              _/S/ Frederic Block__________
                                              FREDERIC BLOCK
                                              Senior United States District Judge
Brooklyn, New York
August 24, 2020




                                        4
